DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-13, and 15 of copending Application No. 16/477669.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a carrier-foil attached copper foil comprising a carrier foil, release layer of metals A1, B1, and C1, first copper foil, Al layer, and second copper foil sequentially stacked.  This is patentably indistinct of claim 1 of the ‘669 application which recites a carrier-foil attached copper foil comprising a carrier foil, release layer of metals A2, B2, and C2, first copper foil, Cu-Al bond strength improvement layer, Al layer, and second copper foil sequentially stacked.  The 
Instant claims 2-3 recite an Al-thickness and bonding pad/wire thicknesses overlapping claims 4-5 of the ‘669 application, respectively.  Instant claims 4-5 recite roughness values overlapping claims 8-9 of the ‘669 application, respectively.  Instant claims 6-7 recite metals and compositions overlapping claims 10-11 of the ‘669 application, respectively.  Instant claim 8 recites a deposited amount of the release layer overlapping claim 12 of the ‘669 application.  Instant claim 10 recites product-by-process parameters overlapping claim 13 of the ‘669 application.  Instant claim 11 recites a laminate and materials overlapping claims 1-3 and 15 of the ‘669 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see remarks, filed 23 March 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn.  Applicant has amended the claims to removed indefiniteness regarding “ultra-thin”, bonding, and organic metals.
Applicant’s arguments, see remarks, filed 23 March 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn.  Applicant has persuasively argued that Asahi does not reasonably teach or suggest the claimed copper and aluminum for the 2nd and 4th layers (remarks 
Applicant’s remarks regarding Double Patenting rejections have been fully considered, but are not persuasive.  As outlined above, the instant claims and those of the ‘669 application are obvious in view of each other and rejection is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784